Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 1 of 15 PageID: 848



 THOMPSON BECKER, L.L.C.
 By: John M. Becker, Esquire - I.D. #8515
 Ten Melrose Avenue
 Woodcrest Pavilion, Suite 400
 Cherry Hill, New Jersey 08003
 Phone: (856) 616-8886
 Our File No. 7500-091
 Attorneys for Defendant,
 Tod Williams Billie Tsien Architects, LLP

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  THE TRUSTEES OF PRINCETON
  UNIVERSITY,
                                             Civil Action No.
                        Plaintiff,        3:19-cv-21248-BRM-LHG

                 v.                    ANSWER TO AMENDED COMPLAINT
                                                   and
  TOD WILLIAMS BILLIE TSIEN               DEMAND FOR JURY TRIAL
  ARCHITECTS, LLP; JACOBS
  ARCHITECTS/ENGINEERS, INC.;
  and JACOBS CONSULTANCY INC.,

                       Defendants.


      Defendant, Tod Williams Billie Tsien Architects, LLP,

 (“TWBTA” or “answering defendant”), in reply to the complaint

 filed against it by plaintiff, The Trustees of Princeton

 University, says as follows:

                            NATURE OF THE CASE

      1.   Admitted.

      2.   Denied

                                THE PARTIES

      3.   Admitted.
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 2 of 15 PageID: 849



      4.    Admitted.

      5.    Admitted that Jacobs Architect/Engineers, Inc. was a

 sub-consultant of answering defendant for the Project, but

 answering defendant is without sufficient information or

 knowledge to admit or deny the other allegations contained in

 this paragraph.

      6.    Admitted that Jacobs Consultancy, Inc. was a sub-

 consultant of answering defendant for the Project, but answering

 defendant is without sufficient information or knowledge to

 admit or deny the other allegations contained in this paragraph.

                          JURISDICTION AND VENUE

      7.    Admitted.

      8.    Answering defendant admits that this Court has personal

 jurisdiction over answering defendant, but denies it is based

 upon the Design Contract.

      9.    Answering defendant admits that this Court has personal

 jurisdiction over Jacobs Architect/Engineers, Inc., but denies

 it is based upon the agreement with answering defendant.

      10.    Answering defendant admits that this Court has

 personal jurisdiction over Jacobs Consultancy, Inc., but denies

 it is based upon the agreement with answering defendant.

      11.    Admitted

                    ALLEGATIONS COMMON TO ALL COUNTS

      12-14.    Admitted.

                                      2
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 3 of 15 PageID: 850



      15.   Answering defendant is without sufficient information

 or knowledge to admit or deny the allegations contained in this

 paragraph.

      16.   Admitted the Project design commenced in 2009, and

 that construction commenced in 2012 but plaintiff is left to its

 proof whether the Project was substantially completed on January

 1, 2016.

                            The Design Contract

      17-18.    Admitted.

      19.   Denied as stated, however, it is admitted that the

 provision sets for answering defendant’s general responsibility

 for project administration services.

      20.   Admitted.

      21.   Denied as stated, however, it is admitted that the

 provision sets for answering defendant’s general responsibility

 for coordination services.

      22.   Admitted.

      23.   Admitted that Article VII(h) sets for the requirements

 for answering defendant’s services during the construction phase

 but denies the characterization of subparagraphs (3)

 Interpretation of Documents, (4) Changes to Construction

 Documents.

      24.   Admitted.



                                      3
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 4 of 15 PageID: 851



      25.   Denied as stated, however, it is admitted that the

 excerpted provision is accurate.

      26.   Admitted that Article VII(d), (e), (f), (g), and (h)

 of the Design Contract further required TWBTA to provide its

 services in accordance with customary milestones broken down

 between the design phase, bidding and negotiation phase, and

 construction phase, but the characterization of answering

 defendant’s services during each phase is denied as stated.

      27-28.    Admitted.

      29.   Admitted that the allegations in this paragraph are

 set forth in Article XI of the Design Contract.

      30.   Denied as stated, and it is specifically denied that

 Article XII(h)(1) is applicable to plaintiff’s complaint against

 answering defendant.

             The Design Team’s Unsatisfactory Performance

      31-32.    Denied.

      33.   Denied that any submitted designs that exceeded the

 construction budget were the fault of answering defendant.

      34.   Denied that any designs requiring additional rework or

 value engineering were the fault of answering defendant.

      35.   Denied.

               TWBTA Failed to Submit Complete Documents
                 In Accordance with Contract Milestones

      36.   Denied.


                                      4
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 5 of 15 PageID: 852



      37.     Denied that the failure to meet any Contract

 Milestones, if proven, was the fault of answering defendant.

      38.     Denied that the issuance of Construction Documents

 after Contract Milestones, if proven, was the fault of answering

 defendant.

      39.     Admitted that on August 12, 2011, answering

 defendant submitted 85% drawings and specifications to

 plaintiff (and upon which the Construction Manager's

 guaranteed maximum price ("GMP") was to be based), however,

 all other allegations contained in this paragraph are denied

 as to the fault of answering defendant.

      40.   Admitted. To the extent any fault is alleged,

 answering defendant denies the allegations in this paragraph.

      41.   Admitted except for subparagraph (d) for which

 plaintiff is left to its proofs. To the extent any fault is

 alleged, answering defendant denies the allegations in this

 paragraph.

      42.   Admitted that on January 13, 2012, answering defendant

 submitted 100% Construction Documents, and thereafter addenda,

 however, the allegations contained in this paragraph are denied

 as to the fault of answering defendant.

      43.   Denied that the finalization of the GMP with the

 Construction Manager after the scheduled milestone, and the



                                      5
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 6 of 15 PageID: 853



 commencement of construction on or about February 27, 2012, if

 proven, was the fault of answering defendant.

      44.   Admitted answering defendant issued construction

 addenda on the date set forth in this paragraph, however, all

 other allegations contained in this paragraph are denied as to

 the fault of answering defendant.

      45.   Admitted that answering defendant issued the

 Consolidated Set on June 15, 2012 but denies Construction

 Addendum 8 was issued on October 10, 2012. All other allegations

 contained in this paragraph are denied as to the fault of

 answering defendant.

      46.   Denied.

      47.   Denied.

      The Design Team Issued 87 ASIs That Required Revisions
                  To More than a Thousand Drawings

      48.   Denied.

      49.   Admitted that answering defendant issued 87 ASIs after

 the 100% Construction Documents were issued but denies the date

 set forth in this paragraph as well as all other allegations

 contained in this paragraph as to the fault of answering

 defendant.

                  TWBTA’s Incomplete and Deficient Work
               Resulted in No Less than 462 Change Orders

      50-52.    Denied.



                                      6
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 7 of 15 PageID: 854



                      Additional BIM Services & Costs

      53.   Denied as stated, however, it is admitted that the

 excerpted provision is accurate.

      54.   Denied.

      55.   Denied that the Construction Manager’s seven change

 order requests for revisions to the BIM Construction Model were

 the fault of answering defendant.

      56-57.    Denied.

  The Design Team Delayed the Project by No Less than Five Months

      58-59.    Denied.

      60.   Denied    that   Jacobs,   the   specialty   laboratory    sub-

 consultants, had previously selected and incorporated galvanized

 steel for the clean room exhaust duct material in the drawings

 issued for construction.      Admitted that on or about October 11,

 2013, while construction was ongoing, Jacobs wrote to Princeton

 recommending a change to the duct material from galvanized steel

 to PTFE­lined stainless steel in certain ductwork.

      61.   Denied.

      62.   Denied that plaintiff’s engagement of the Independent

 Consultant was a result of indecision by answering defendant

 and/or its consultants, and that any allegations in this

 paragraph are the fault of answering defendant.

      63.   Admitted that ASI 36, Revision 1, was issued on or

 about February 1, 2014, changing all PTFE line stainless steel

                                       7
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 8 of 15 PageID: 855



 to unlined 316 stainless steel, and Revision 2 was issued on or

 about March 21, 2014, to allow for bolted connections instead of

 welded connections, however, the allegations in this paragraph

 are denied as to the fault of answering defendant.

      64.   Denied.

      65.   Denied.

      66.   Denied that any allegations in this paragraph or the

 fault of answering defendant.

                                   Delays

      67-68.    Denied.

                                 COUNT ONE

                   (Breach of Contract Against TWBTA)

      69.   Answering defendant repeats its answers to the prior

 paragraphs as if set forth at length herein.

      70-72.    Denied.

      WHEREFORE, defendant Tod Williams Billie Tsien Architects,

 LLP demands dismissal of the complaint with prejudice, together

 with attorneys’ fees, costs of defense and other relief the

 Court deems just and equitable.

                                 COUNT TWO

                       (Negligence Against TWBTA)

      73.   Answering defendant repeats its answers to the prior

 paragraphs as if set forth at length herein.

      74.   Denied.

                                      8
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 9 of 15 PageID: 856



      75.   Denied as stated.

      76-77.    Denied.

      WHEREFORE, defendant Tod Williams Billie Tsien Architects,

 LLP demands dismissal of the complaint with prejudice, together

 with attorneys’ fees, costs of defense and other relief the

 Court deems just and equitable.

                                COUNT THREE

       (Declaratory Judgment – Indemnification Against TWBTA)

      78.   Answering defendant repeats its answers to the prior

 paragraphs as if set forth at length herein.

      79-82.    Denied.

      WHEREFORE, defendant Tod Williams Billie Tsien Architects,

 LLP demands dismissal of the complaint with prejudice, together

 with attorneys’ fees, costs of defense and other relief the

 Court deems just and equitable.

                                 COUNT FOUR

  (Third Party Beneficiary Breach of Contract Against the Jacobs

                                 Entities)

      83.   Answering defendant repeats its answers to the prior

 paragraphs as if set forth at length herein.

      84.   Admitted.

      85-87.    Denied.

      WHEREFORE, defendant Tod Williams Billie Tsien Architects,

 LLP demands dismissal of the complaint with prejudice, together

                                      9
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 10 of 15 PageID: 857



 with attorneys’ fees, costs of defense and other relief the

 Court deems just and equitable.

                                 COUNT FIVE

                (Negligence Against the Jacobs Entities)

       88.   Answering defendant repeats its answers to the prior

 paragraphs as if set forth at length herein.

       89.   Denied.

       90.   Denied as stated.

       91-92.   Denied.

       WHEREFORE, defendant Tod Williams Billie Tsien Architects,

 LLP demands dismissal of the complaint with prejudice, together

 with attorneys’ fees, costs of defense and other relief the

 Court deems just and equitable.

                           AFFIRMATIVE DEFENSES

                          FIRST SEPARATE DEFENSE

       Answering defendant was not negligent.

                          SECOND SEPARATE DEFENSE

       Answering defendant performed each and every duty,

 contractual or otherwise, which was owed to the plaintiff, if

 any, or to any other persons.

                          THIRD SEPARATE DEFENSE

       The incidents and damages complained of by plaintiff were

 caused solely by the acts or omissions of some other person or



                                      10
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 11 of 15 PageID: 858



 party over whom answering defendant has no control or right of

 control.

                          FOURTH SEPARATE DEFENSE

       The damages alleged are not the result of the incident

 which is the subject of plaintiff’s complaint.

                          FIFTH SEPARATE DEFENSE

       The plaintiff’s negligence and/or fault contributed to the

 alleged damage and is, therefore, barred from recovery or

 subject to having the same diminished in accordance with the

 New Jersey Comparative Negligence Act and the New Jersey Joint

 Tortfeasors Contribution Act.

                          SIXTH SEPARATE DEFENSE

       The incident was caused by defects which did not result

 from any act or omission on the part of answering defendant.

                         SEVENTH SEPARATE DEFENSE

       Plaintiff assumed the risk of injury or harm.

                          EIGHTH SEPARATE DEFENSE

       Plaintiff’s claims are barred from recovery to the extent

 Plaintiff materially breaches duties and obligations under the

 contract.

                          NINTH SEPARATE DEFENSE

       Plaintiff’s claims are subject to set-off, recoupment, or

 back charges.



                                      11
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 12 of 15 PageID: 859



                          TENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred by the Entire Controversy

 Doctrine.

                        ELEVENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred by the applicable statute of

 limitations/repose.

                         TWELFTH SEPARATE DEFENSE

       The incident and damages complained of were caused by an

 Act of God.

                       THIRTEENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred by the doctrine of payment,

 accord and satisfaction.

                       FOURTEENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred because there are no monies

 due and owing.

                        FIFTEENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred by the doctrines of estoppel

 and waiver.

                        SIXTEENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred from recovery by the

 limitation of liability clause in the contract.

                       SEVENTEENTH SEPARATE DEFENSE

       Plaintiff has failed to mitigate damages.



                                      12
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 13 of 15 PageID: 860



                       EIGHTEENTH SEPARATE DEFENSE

       Plaintiff’s claims are barred by insufficiency of process

 and/or service of process.

                       NINETEENTH SEPARATE DEFENSE

       The court lacks subject matter and in personam

 jurisdiction.

                        TWENTIETH SEPARATE DEFENSE

       Answering defendant reserves the right to assert any other

 defenses as may be developed through discovery or trial.

                      TWENTY-FIRST SEPARATE DEFENSE

       Plaintiff’s complaint fails to state a claim upon which

 relief can be granted, including pursuant to N.J.S.A. 2A:53A-27,

 et seq.

                      TWENTY-SECOND SEPARATE DEFENSE

       Plaintiff has failed to join a party needed for a just

 adjudication or without which the action cannot proceed.

                      TWENTY-THIRD SEPARATE DEFENSE

       The alleged incident was caused by the intervening wanton

 and/or willful actions of a third party, which this defendant

 could not have foreseen and for which they are not responsible.

                           ANSWER TO CROSSCLAIMS

       Answering defendant hereby denies each and every allegation

 of any and all crossclaims, which have been or will be in the

 future filed against it in this matter.

                                      13
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 14 of 15 PageID: 861



                       CROSSCLAIM FOR CONTRIBUTION

       Defendant Tod Williams Billie Tsien Architects, LLP denies

 liability to plaintiff.      However, if this defendant is judged

 liable then answering defendant demands contribution from co-

 defendants pursuant to the applicable Joint Tortfeasors

 Contribution Act, N.J.S.A. 2A:53A-1 through 5.

                      CROSSCLAIM FOR INDEMNIFICATION

       Defendant Tod Williams Billie Tsien Architects, LLP denies

 liability to plaintiff.      However, if this defendant is judged

 liable then answering defendant demands common law and

 contractual indemnification from co-defendants.

                           DEMAND FOR JURY TRIAL

       Answering defendant hereby demands trial by jury as to all

 issues herein.

                     DEMAND FOR STATEMENT OF DAMAGES

       PLEASE TAKE NOTICE that pursuant to the application of the

 Federal Rules of Civil Procedure, the party filing this answer

 requires that you, within five days, furnish them with statement

 of damages claimed.

       DEMAND FOR COPIES OF DOCUMENTS REFERRED TO IN PLEADINGS

       The undersigned attorney demands within five (5) days after

 service hereof a copy of any document or paper referred to in

 the complaint.



                                      14
Case 3:19-cv-21248-BRM-LHG Document 53 Filed 07/08/20 Page 15 of 15 PageID: 862



                        DESIGNATION OF TRIAL COUNSEL

       PLEASE TAKE NOTICE that John M. Becker is designated as

    trial counsel.

                   LOCAL CIVIL RULE 11:2 CERTIFICATION

       I hereby certify that, to my knowledge, the matter in

 controversy is not the subject of any other action or proceeding

 pending in any court or in any pending arbitration or

 administrative proceeding.

                                    THOMPSON BECKER, L.L.C.
                                    Attorneys for Defendant
                                    Tod Williams Billie Tsien
                                    Architects, LLP

                                    By:      /s/John M. Becker      .
 Dated:    July 8, 2020                 John M. Becker, Esq.




                                      15
